Citation Nr: 1754256	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bladder disability, to include as due to herbicide exposure and as secondary to service-connected PTSD.

3.  Entitlement to service connection for a bowel disability, to include as due to herbicide exposure and as secondary to service-connected PTSD.

4.  Entitlement to service connection for an erectile dysfunction, to include as due to herbicide exposure and as secondary to service-connected PTSD.

5.  Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure and as secondary to service-connected PTSD.

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to December 1973, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in July 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that further development is necessary before the claims on appeal are decided.

The Veteran asserts that he has prostate, bladder, bowel, erectile dysfunction, and respiratory disabilities as a result of active service.  Alternatively, he argues that those disabilities are due to exposure to herbicides during active service in the Republic of Vietnam and/or secondary to his service-connected PTSD.  Specifically, the Veteran has stated that he believes the medication prescribed to treat his PTSD has caused or permanently aggravated his genitourinary (GU) disabilities, to include his prostate, bladder, and erectile dysfunction.  Further, the Veteran contends his health following separation from service was negatively impacted by certain overseas in-service incidents, to include the following: treatment with frequent rabies vaccine shots following an outbreak in the Republic of Vietnam between 1970 and 1971, and exposure to contaminated drinking water following a typhoon that struck Da Nang, Vietnam in fall 1971.

In the July 2015 remand, the Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of his claimed prostate, bladder, bowel, erectile dysfunction, and respiratory disabilities with direct and secondary service connection medical opinions and supporting rationales, to include the specific claims made by the Veteran with regard to herbicide exposure,  and negative health consequences resulting from frequent rabies vaccinations, exposure to contaminated water, and medication treatment for service-connected disabilities.

A review of the record shows that the Veteran was afforded the directed examinations for the claimed prostate, bladder, erectile dysfunction, and respiratory disabilities in May 2016.  However, the directed examinations were performed by a physician's assistant (PA) despite the fact that the Board specifically directed that the Veteran be afforded VA examinations by a physician.  Therefore, the four aforementioned examinations were rescheduled and conducted by a VA physician in August 2016; however, no VA examination for the Veteran's claimed bowel disability was scheduled or performed.

Further, the examination reports performed by the PA included medical opinions as directed by the Board remand.  The opinions provided, however, were inadequate for adjudication purposes as they were brief, nondescript, and lacked sufficient rationales to support the opinions provided.  The August 2016 examination reports completed by a physician, as directed by the Board, included no medical opinions whatsoever.

The Board finds that the development conducted does not adequately comply with the directives of the July 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded new VA examinations to determine the nature and etiology of any currently present prostate, bladder, bowel, erectile dysfunction, and respiratory disabilities.  Detailed supporting rationales that address each of these contentions must be provided.

With regard to the Veteran's claim of entitlement to an increased rating for his GERD, in his February 2015 notice of disagreement, the Veteran reported symptoms of chronic reflux every day and night, with leakage into the esophagus.  The Veteran further reported he had a deformed and weak sphincter that caused leakage into his esophagus day and night, with occasional nighttime attacks resulting in acid in his throat and lungs, causing him to choke and gasp for air.  He also reported visiting the emergency room out of fear that he was having a heart attack.

A review of the record shows that the Veteran was last afforded a VA examination for his GERD in January 2013.  The symptoms described by the Veteran in his notice of disagreement tend to indicate that his disability may have increased in severity since his last VA examination.  Therefore, the Board finds that a new VA examination is warranted to determine the current level of severity of all impairment resulting from the Veteran's GERD disability.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for VA examinations by examiners who have not previously examined the Veteran or provided an opinion in this appeal and who have sufficient expertise to determine the nature and etiology of any currently present prostate, bladder, bowel, erectile dysfunction, and/or respiratory disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should provide the following opinions:

(a) It is at least as likely as not (a 50 percent probability or greater) that any currently present prostate, bladder, bowel, erectile dysfunction, and/or respiratory disabilities are etiologically related to the Veteran's active service, including but not limited to exposure to herbicides, frequent rabies vaccinations, and/or consumption of contaminated ("bad") water following a typhoon that damaged his military base in the Republic of Vietnam?

(b) It is at least as likely as not (a 50 percent probability or greater) that any currently present prostate, bladder, bowel, erectile dysfunction, and/or respiratory disabilities were caused or chronically worsened by the Veteran's service-connected disabilities, to include PTSD, and the medication used for treatment of such?

For the purposes of the opinions, the examiner should presume the Veteran is a reliable historian with regard to his complaints of symptoms.

The supporting rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected GERD.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a detailed account of the Veteran's subjective complaints.

4.  Confirm that the VA examinations and all opinions provided comport with this remand and undertake any other development found to be warranted. 

5.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



